United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.C., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Pittsburgh, PA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1432
Issued: December 8, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 30, 2016 appellant filed a timely appeal of a January 21, 2016 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of the case.
ISSUE
The issue is whether appellant has met his burden of proof to establish the expansion of
his claim to include cervical degenerative disc disease as causally related to his accepted
employment injuries.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On June 4, 2015 appellant, then a 54-year-old clerk, filed an occupational disease claim
(Form CA-2) alleging that he developed pain in his shoulder, arm, and neck beginning on
May 11, 2015. He attributed his conditions to throwing 10,000 pieces of mail a day, five to six
days a week. In his statement, appellant noted that his shoulder pain began on April 23 and 24,
2015 while throwing mail. By the night of April 24, 2015, his shoulder pain kept him awake at
night. Appellant did not work for a week due to the death of his mother, but returned to work on
May 6, 2015 and experienced increased shoulder discomfort. He attributed his shoulder
condition to the repetitive movement of his arm and shoulder.
Dr. Shawn Naseem, a Board-certified internist, completed a note on May 11, 2015 and
provided work restrictions. In a note dated May 19, 2015, Dr. David P. Fowler, a Board-certified
orthopedic surgeon, provided work restrictions including no overhead work or lateral movement
of the right shoulder.
On May 28, 2015 appellant underwent an arthrogram magnetic resonance imaging (MRI)
scan which demonstrated congenital retroversion of the scapular glenoid with compensatory
hypertrophy of the posterior labrum, a chronic superior labrum anterior to posterior (SLAP) tear,
tear of the biceps tendon, advanced acromioclavicular osteoarthritis with a hypertrophied and
bulbous distal clavicle, and mild muscle atrophy.
Dr. Naseem completed a report on June 3, 2015 describing appellant’s increasing
shoulder pain over the past three weeks. He noted that appellant cased mail using his right arm
repetitively throughout the day. Dr. Naseem described this activity as sorting through mail and
placing letters and parcels into bins and slots. He indicated that the weight of the objects sorted
ranged from letters to heavier packages. Dr. Naseem found a positive Hawkins test with pain on
posterior rotation. He examined appellant’s x-rays which demonstrated dysplastic and
retroverted scapular glenoid, rotator cuff calcific tendinopathy, supraspinatus outlet stenosis, and
advanced acromioclavicular osteoarthritis. Dr. Naseem also noted that appellant’s MRI scan
showed a SLAP tear, a large labral cyst, biceps tear, advanced osteoarthritis, and significant
muscle atrophy. He opined that appellant’s years of repetitive motion of using his right shoulder
in his occupation as a mail caser was responsible for these conditions.
On June 2, 2015 Dr. Fowler opined that the labral tear had been present for a long time
and recommended a cortisone shot. He diagnosed a chronic labral tear which led to a labral cyst.
Dr. Fowler attributed this condition to work and overuse. He recommended surgery.
Dr. Frank B. Artuso, a Board-certified physiatrist, examined appellant on June 4, 2015.
He noted appellant’s reports of increasing pain in the right shoulder and right forearm.
Dr. Artuso found that appellant lost strength if he attempted to reach above his waist and had
difficulty rotating his head to the right. He reviewed an electromyogram (EMG) and found
changes in the C5 and C6 innervated musculature consistent with motor radiculopathy.
Appellant accepted a light-duty position at the employing establishment on
June 11, 2015. He underwent a cervical MRI scan on June 16, 2015. This scan showed
multilevel degenerative changes of the cervical spine most severe at C6-7 as well as severe right

2

foraminal narrowing at C4-5, and moderate-to-severe left foraminal narrowing at C3-4, with
bilateral foraminal narrowing at C5-6.
By decision dated July 23, 2015, OWCP accepted appellant’s occupational disease claim
for shoulder and upper arm sprain as well as superior glenoid labrum lesion on the right.
In a note dated May 19, 2015, Dr. Fowler reported that appellant had two separate work
injuries, a calf condition from climbing stairs at work, and a repetitive use claim. He noted that
appellant cased more than 10,000 pieces of mail a day and worked five to six days a week.
Dr. Fowler reported that appellant had performed the same job for 30 years. On examination he
found marked tenderness in the subacromial space of the shoulder with difficulty lifting an
empty can. Dr. Fowler reviewed appellant’s shoulder x-ray which revealed calcific rotator cuff
tendinitis and postulated that appellant could have a rotator cuff tear.
On July 10, 2015 Dr. Joon Yung Lee, a Board-certified orthopedic surgeon, found that
appellant had symptoms consistent with C5 palsy including deltoid weakness and biceps
weakness. He noted that appellant’s EMG confirmed that appellant had C5 and C6 nerve root
compression. Dr. Lee found that appellant had congenital spinal stenosis of the cervical spine
with cord compression and foraminal stenosis. He noted that appellant had significant muscle
weakness of the right arm which correlated with his MRI scan findings. Dr. Lee recommended a
C3-6 laminectomy with possible right-sided foraminotomies at C4-5 and C5-6 with posterior
spinal fusion at C3-7.
Dr. Fowler examined appellant on July 16, 2015 and reviewed Dr. Lee’s opinion that
appellant’s shoulder weakness was from his neck which was not related to work. He noted that
appellant had weakness in his deltoid and biceps as well as wasting in the posterior shoulder
musculature attributable to the paralabral cyst. Dr. Fowler referred appellant for a neurosurgical
spine consultation.
In a July 21, 2015 note, Dr. Stephen J. Rabuck, an orthopedic surgeon, reported
appellant’s history of right shoulder pain and weakness. He related that appellant attributed his
condition to work as he performed repetitive lifting activities. Dr. Rabuck recommended
addressing appellant’s cervical spine issues first.
Dr. Eugene Bonaroti, a Board-certified neurosurgeon, completed reports on July 20, and
August 24, 2015 describing appellant’s work duties of sorting mail and opining that appellant’s
right upper extremity deficits were a combination of shoulder pathology and several nerve root
impingements. He opined that appellant’s pain was due to his shoulder pathologies and that he
had weakness and atrophy of his biceps and deltoid of this right upper extremity due to cervical
stenosis. Dr. Bonaroti noted that appellant had EMG and MRI scan evidence of nerve root
compression with weakness and atrophy and recommended surgery to preserve and improve his
neurologic function. He noted that appellant’s right shoulder pathology was work related and
opined, “I do believe that the stress of his job had contributed to degeneration of the cervical
spine, leading to cervical nerve root impingement.” Dr. Bonaroti recommended an anterior
cervical discectomy, fusion, and plating at C4-5 and C5-6.

3

In a September 14, 2015 letter, OWCP noted appellant’s request for cervical spine fusion,
but denied this request, pending review by an OWCP medical adviser, as to whether it was
related to the accepted conditions and the requested procedures.
Dr. Bonaroti completed a note on September 16, 2015 and diagnosed degenerative
disease of the cervical spine. He opined that this condition was “aggravated mechanically by the
fact that the patient [has] constantly look[ed] down 8 hours a day, 6 days a week for the last 30
years.” Dr. Bonaroti recommended that appellant undergo surgery as soon as medically safe to
avoid permanent nerve root injury.
OWCP’s medical adviser reviewed appellant’s records on September 25, 2015. He found
that OWCP should expand appellant’s claim to include the additional conditions of acromial
joint subluxation with degenerative changes. The medical adviser also agreed that appellant’s
right shoulder demonstrated chronic repetitive injury as evidence by calcific tendinopathy. He
noted, however, that appellant did not have a rotator cuff tear which would necessitate surgery
that the minor tear of the biceps tendon was of a degenerative nature which was not currently
causing symptoms, and that the labrum tear had responded very well to injection. The medical
adviser found that shoulder surgery was not necessary as appellant’s pain had resolved following
steroid injection.
With regard to appellant’s request for cervical surgery, OWCP’s medical adviser
disagreed with Dr. Bonaroti’s opinion that the stress of appellant’s job created anatomic
abnormalities in the cervical spine. He opined that the change in the anatomy of the cervical
spine was of a chronic degenerative nature which resulted in atrophy of the biceps musculature.
The medical adviser found that the atrophy was not a result of appellant’s shoulder pathology.
He agreed that appellant had advanced cervical spine disease, but concluded that appellant’s
repetitive shoulder use could not have caused spinal stenosis and other degenerative changes of
the cervical spine. The medical adviser determined that there was no basis to expand the
accepted conditions to include a cervical spine disorder.
OWCP’s medical adviser reviewed additional medical evidence on October 12, 2015
including Dr. Bonaroti’s August 24 and September 16, 2015 reports. He again asserted that
appellant’s cervical spine disorder was not due to his work duties disagreeing with
Dr. Bonaroti’s assertion that looking down at work contributed to appellant’s cervical conditions.
The medical adviser opined that the condition of multilevel degenerative disc disease was based
upon natural history and degenerative change and would have occurred regardless of appellant’s
occupation. He further determined that surgery was indicated due to appellant’s degenerative
disease and not on the basis for a work-related condition. The medical adviser attributed
appellant’s biceps atrophy to cervical spine nerve root compression. He also recommended that
appellant undergo a second cortisone injection prior to shoulder surgery, but opined that, if there
was limited motion and ongoing pain the right shoulder surgery, it should be authorized
regardless of whether or not cervical spine surgery is performed. The medical adviser concluded
that appellant’s cervical spine degenerative condition justified surgery, but that this condition
was not related to appellant’s work and was not an accepted condition. He opined that an
additional steroid injection should be made before right shoulder surgery was authorized.

4

By decision dated October 21, 2015, OWCP updated appellant’s accepted conditions to
include subluxation of the right acromioclavicular joint.
Dr. Fowler completed a note on September 15, 2015 and opined that appellant’s cervical
stenosis surgery was work related. He hypothesized that appellant’s shoulder pain would
decrease with the cervical spine surgery. Dr. Fowler attributed appellant’s cervical condition to
overuse and opined that it was work related.
By decision dated January 21, 2016, OWCP denied appellant’s claim for additional
medical conditions as a result of his accepted occupational disease. It noted that appellant’s
June 4, 2015 claim was accepted for sprain of the shoulder and upper arm, superior glenoid
labrum lesion on the right, and subluxation of the right acromioclavicular joint. OWCP found
that the medical evidence did not establish that his cervical degenerative disc disease was due to
his accepted employment duties.
LEGAL PRECEDENT
Appellant bears the burden of proof to establish that a condition not accepted or approved
by OWCP is causally related to an employment injury.2 Causal relationship is a medical issue,
and the medical evidence generally required to establish causal relationship is rationalized
medical opinion evidence.3 The opinion of the physician must be based on a complete factual
and medical background of the claimant4 and must be one of reasonable medical certainty,5
explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the claimant.6
ANALYSIS
The Board finds that appellant has not submitted the necessary rationalized medical
opinion evidence to establish that he developed cervical degenerative disc disease causally
related to his accepted employment injuries.
Appellant filed an occupational disease claim which OWCP accepted for sprain of the
right shoulder, superior glenoid labrum lesion, and subluxation of the right acromioclavicular
joint. He also attributed his cervical degenerative disc disease to his employment duties.
Appellant’s physicians, Drs. Fowler and Bonaroti, attributed appellant’s cervical condition to his
work. Dr. Bonaroti attributed appellant’s cervical condition to the stress of his job and also
opined that his cervical condition was aggravated mechanically by the fact that appellant had
constantly looked down 8 hours a day, 6 days a week for the past 30 years. Dr. Fowler attributed
2

See V.B., Docket No. 12-0599 (issued October 2, 2012); Jaja K. Asaramo, 55 ECAB 200 (2004).

3

John J. Montoya, 54 ECAB 306 (2003).

4

Tomas Martinez, 54 ECAB 623 (2003); Gary J. Watling, 52 ECAB 278 (2001).

5

Supra note 3.

6

Judy C. Rogers, 54 ECAB 693 (2003).

5

appellant’s cervical condition to overuse and opined that it was work related. However, Dr. Lee
found that appellant had congenital spinal stenosis rather than a work-related injury. The Board
finds that these reports are insufficiently detailed and well reasoned to meet appellant’s burden of
proof to establish an occupational disease for cervical degenerative disc disease.7 Appellant’s
physicians do not agree as to the cause of his cervical condition, with Dr. Lee opining that this
condition was in fact congenital. Drs. Fowler and Bonaroti did not provide consistent histories
of injury and attributed appellant’s condition to various components of his job including stress,
overuse, and looking down. Appellant has not implicated these specific factors of his position in
his occupational disease claim. Furthermore, there is no detailed and well-reasoned medical
opinion evidence attributing appellant’s cervical condition to his accepted employment duty of
casing mail.
The Board further notes that OWCP’s medical adviser did not support a causal
relationship between appellant’s diagnosed cervical degenerative disc disease and his
employment. The medical adviser repeatedly and consistently opined that appellant’s diagnosed
condition of multilevel cervical degenerative disc disease was based upon his natural history and
degenerative changes and would have occurred regardless of appellant’s occupation.
As there is no agreement between appellant’s physicians as to the cause of his
degenerative cervical disc disease, and as none of appellant’s physicians offered a clear and
detailed opinion as to the contribution from appellant’s employment, appellant has failed to
submit the necessary medical opinion evidence to establish his occupational disease claim for
cervical degenerative disc disease.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish the expansion
of his claim to include cervical degenerative disc disease as causally related to his accepted
employment injuries.

7

Supra note 3.

6

ORDER
IT IS HEREBY ORDERED THAT the January 21, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 8, 2016
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

